Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, filed on 8/1/19, is accepted.
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:

	In claim 2, line 2, change “two grooves” to –said groove includes two grooves–
	In claim 3, line 1, change “each groove” to –said groove–
	In claim 4, line 1, change “each groove” to –each of said two grooves–
The Examiner's Amendment to the record appears above is only for the purpose of resolving indefinite issue, without changing the scope of the claims.  Claim 1 recites “the iron core is provided with a groove”.  This is understood that the iron core has one groove (because the claimed language is written in singular form).  Claim 2 (depending from claim 1) recites two grooves; thus, it is understood that the previously introduced “a groove”, in claim 1, includes two grooves (totally).  Claims 3 and 4 amended, as shown above, for clearly reference to properly established antecedent basis.
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  Within 24 hours from receiving initial contact, the Examiner will reply via email, or 
 The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.


Allowable Subject Matter
	Claims 1-6 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a linear motor, comprising: a housing [1] having a receiving space; a vibrator [5] received in the receiving space; a stator [3] received in the receiving space; an elastic member [7] suspending the vibrator in the housing; and a circuit board [9], wherein the housing comprises a bottom cover [11] and a shell [13], the shell covers the bottom cover and encloses the receiving space together with the bottom cover, the stator comprises an iron core [31] fixed in the housing, a yoke [33] sleeved on the iron core, and a first coil [35] and a second coil [37] that are respectively provided on two sides of the yoke [33], the second coil being provided between the yoke and the bottom cover, the circuit board is fixed to the bottom cover, the vibrator comprises a magnet spaced apart from the stator, the iron core [31] is provided with a groove [39] formed by recessing inwardly from a surface thereof, and a coil lead of the first coil [35] passes through the groove [39] to be electrically connected to the circuit board [9].
	
The above paragraph with pictorial reference numbers are only for clearly explaining the reason of allowability, without changing scope of the allowable claims. 




    PNG
    media_image1.png
    938
    1480
    media_image1.png
    Greyscale


Comparing to the prior-art of the record, the most relevant prior art is US 20100102646 disclosing a linear vibrating motor.  The linear vibrating motor particularly comprises a stator including a coil [60], a stator magnetic core [80] passing through the inside of the coil [60], and  a printed circuit board [90] supported on a bottom cover [70].  


    PNG
    media_image2.png
    446
    765
    media_image2.png
    Greyscale

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834